Exhibit 99.1 LANTRONIX, INC. IMPLEMENTS RESTRUCTURING PLAN IRVINE, Calif., July 2, 2008 Lantronix, Inc. (NASDAQ: LTRX) (“the Company”), a leader in device networking and data center management technologies, today announced that the Company implemented a restructuring plan on June 30, 2008 designed to improve customer focus, operate more efficiently and position the Company for profitability. As part of the restructuring plan, Lantronix initiated a workforce reduction of 10 employees from the senior-level ranks of its Sales, Marketing, Operations and Engineering groups. The workforce reduction, which represents 6% of the total work force, reduces annual expenses by approximately $2.0 million. Optimizing Lantronix’s reporting organization will better leverage existing customer and partner relationships to drive revenue growth and profitability. A portion of the $2.0 million annual savings will be reinvested in the Company to improve skill mix. The Company expects to incur an estimated restructuring charge ranging from $700,000 to $800,000 for employee severance and related costs in the fourth fiscal quarter of 2008. “We have demonstrated top-line growth in recent quarters driven by our core product lines and expect this measured action to preserve our sales momentum and ability to seek out new opportunities and service customers and partners globally while making more efficient use of our existing infrastructure,” stated Jerry Chase, President and CEO. “New products such as MatchPort and Spider™ are gaining greater traction along with our recently released ManageLinx™product line, which brings our inherent software and remote networking capabilities to the forefront of our product offering.Combined with a lower cost structure, we believe these factors better position us to achieve our revenue growth and profitability goals.” About
